Cook, J.,
delivered the opinion of the court.
The parties to this suit seem to have agreed to submit the case to the jury upon the question as to whether the automobile struck the street car or the street car struck the automobile. By taking the instructions complained of by appellant together with instructions given for defendant in the court below, and reading all in connection with the evidence in this case, it seems to us that this-question was fairly presented to the jury, and there is no reason to suspect that the jury were misled as to the real issue in the case. Appellant’s counsel place too much stress upon the supposed discriminative power of the ordinary petit jury.
Affirmed,